Title: To James Madison from an Unidentified Correspondent, 12 July 1814
From: 
To: Madison, James


        
          New York July 12. 1814
        
        The writer of this Communication deems it his duty as one of a suffering Community to state to the Executive of the United states that unless immediate measures are adopted to prevent the further drain of Specie from the middle & southern States that universal Bankrupcy must ensue. In gods name why not meet the Crisis firmly & utter at once fifty or one hundred millions of paper medium & make it a legal tender, with an option to the holders to exchange it at stated periods for the Stock of the U.S. bearing the usual interest? Such a paper Currency as this would be received by all classes with avidity, would defeat the designs of Foreign & Domestic Enemies & would Enable the government at once to realize the resources of the Country. Does the Government want precedents? Has not England Austria Russia & other powers maintained the conflict with France for the last twenty years with no other means? Are the faith & resources of the Government Surpassed by any other? Certainly not. For although the humble author of this Communication professes himself a Federalist he has full confidence that the present like the preceding administrations will never suffer the public faith to be violated. The resources of the Country no one will question.
        It is understood in this City that Congress are about to be convened. This looks well. Let them meet the Crisis manfully & a vast proportion of the population of this Section of the Country, Federalists as well as Republicans will Sustain their Government.
        
          A.B.
        
      